Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on November 1, 2022 is acknowledged.  Claims 1-14 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group 12 (claims 1-7) drawn to a peptide and without traverse SEQ ID NO:3 in the response filed November 1, 2022.  Claims 2, 4 and 8-14 are withdrawn as being drawn to a non-elected invention/species.
Claims 1, 3, 5-7 are examined on the merits of this office action. 

Claim Objections
Claim 1 is objected to for the following informalities: the limitation of “11st” in line 4 should be replaced with -11th-; the limitation “13rd” should be replaced with -13th-.
Furthermore, for clarification purposes, it is suggested claim 1 is amended as follows : “A peptide comprising the amino acid sequence of SEQ ID NO: 1 wherein
(i)	the 2nd and 4th amino acids are each substituted with tryptophan (W); 
(ii)	the  2nd, 4th, 11th and 13th  amino acids are each substituted with tryptophan; or
(iii)	 the  2nd, 4th , 19th, 20th, 22nd, 23rd, 26th and 27th amino acids are each substituted with tryptophan.


Claim 7 is objected to for the following informalities: the limitation of “compositions” in line 3 and line 5 should be replaced with -composition-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gun Lee (Cancer Cell International, 2005:, 5:21) in view of ThermoFischer (Technical information, N-Terminal Acetylation and C-Terminal Amidation of Peptides, published online 2004) .
Gun Lee teaches the peptide MWKWFHNVLSWGWLLADKRPARDYNRK (see Figure 6 sequence, Pep27anal2) which meets the limitations (ii) SEQ ID NO;1 with a substitution at positions 2, 4, 11 and 13 with a tryptophan (see abstract, Pep27anal2) which is identical to instant SEQ ID NO:X.  Furthermore, Pep27anal5 comprises substitutions at the 2nd, 4th, 19th, 20th, 22nd, 23rd, 26th and 27th meeting the limitations of instant SEQ ID NO:3 (see Table 1, Pep27anal5).
Gun Lee is silent to wherein the C-terminal is amidated (which is found in the sequences listing for SEQ ID NO:1 and SEQ ID NO:3).
However, Thermo Fischer teaches that “Chemically synthetised peptides carry free amino and carboxy termini, being electrically charged in general. In order to remove this electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal” (see “Description”).  Thermo Fischer teaches that C-terminal amidation is routine in the peptide art for protecting the C-terminal end of the peptides, enhancing stability towards digestions by proteases, blocking the ends against synthetase activities (see “Advantages”) and enhancing activity (see “advantages”).  
It would have been obvious before the effective filing date of the claimed invention to amidation the c-terminus of the peptides of Gun Lee.  One of ordinary skill in the art would have been motivated to do so to protect the C-terminal end of the peptide and enhance stability of the synthesized peptides. There is a reasonable expectation of success given that c-terminal amidation is routine the peptide art for protecting the peptides against degradation and preserving/improving activity.
Regarding the limitation of “An antimicrobial composition…” found in instant claims 5-6, this limitation is considered an intended use/inherent property of the composition.  In the instant case, Gun Lee teaches the identical peptide composition of the instant claims and thus would be capable of being used as an antimicrobial composition.  Furthermore, the identical peptide would inherently have the property of being antimicrobial.  Furthermore, regarding “a pharmaceutical composition”, Gun Lee teaches the peptides in saline thus meeting the limitations of a “pharmaceutical composition” (see page 2, right column, last paragraph).
Regarding the limitation of “The antimicrobial composition….wherein the antimicrobial composition is an antiseptic composition or biological pesticide…” found in instant claim 7, this limitation is considered an intended use/inherent property of the composition.  In the instant case, Gun Lee teaches the identical peptide composition of the instant claims and thus would be capable of being used as an antimicrobial composition/biological pesticide/feed additive or antiseptic composition.  Furthermore, the identical peptide would inherently have the property of being antimicrobial/antiseptic.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654